Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the combination including limitation wherein the spout is configured to move away from the active position of the emergency wash arm in response to the emergency wash arm moving from the stored position toward the active position in the invention as claimed is neither disclosed nor rendered obvious by the prior art. 
Regarding claim 7, the combination including limitation wherein the valve assembly is configured to fluidly couple the first fluid inlet to the emergency wash unit when the emergency wash arm is in the active position, and wherein the valve assembly is configured to fluidly decouple the first fluid inlet from the emergency wash unit when the emergency wash arm is in the stored position in the invention as claimed is neither disclosed nor rendered obvious by the prior art.
Regarding claim 13, the combination including limitation wherein the post extends upward along an axis from the base through the first aperture of the emergency wash arm and into the second aperture of the spout, and wherein the emergency wash arm and the spout both rotate about the axis  in the invention as claimed is neither disclosed nor rendered obvious by the prior art. 
Regarding claim 15, the combination including limitation wherein the valve assembly is configured to fluidly decouple the first fluid inlet from the emergency wash unit and fluidly couple the second fluid inlet to the spout when the emergency wash arm is in the stored position, and wherein the valve assembly is configured to fluidly couple the first fluid inlet to the emergency wash unit and decouple the second fluid inlet from the spout when the emergency wash arm is in the active position in the invention as claimed is neither disclosed nor rendered obvious by the prior art.
Regarding claim 16, the combination including limitation wherein the first fluid aperture at least partially overlaps the second fluid aperture to permit flow of the first fluid therethrough when the emergency wash arm is in the active position, and wherein the first fluid aperture and the second fluid aperture do not overlap when the emergency wash arm is in the stored position such that the valve assembly decouples the emergency wash unit from the first fluid inlet in the invention as claimed is neither disclosed nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ASHLEY CRANE whose telephone number is (571)270-5198.  The examiner can normally be reached on Mondays & Tuesdays 8 am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN A CRANE/Primary Examiner, Art Unit 3754